Name: 83/115/EEC: Commission Decision of 7 March 1983 authorizing the French Republic to apply intra-Community surveillance to imports of certain types of wood (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-03-22

 Avis juridique important|31983D011583/115/EEC: Commission Decision of 7 March 1983 authorizing the French Republic to apply intra-Community surveillance to imports of certain types of wood (Only the French text is authentic) Official Journal L 076 , 22/03/1983 P. 0019 - 0020*****COMMISSION DECISION of 7 March 1983 authorizing the French Republic to apply intra-Community surveillance to imports of certain types of wood (Only the French text is authentic) (83/115/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), Whereas Council Regulation (EEC) No 169/83 of 24 January 1983 (2) introduced regional protective measures under Article 113 of the Treaty in respect of imports into France of certain coniferous sawn wood originating in third countries and falling within subheading 44.05 C of the Common Customs Tariff (NIMEXE code 44.05-40); Whereas the said regional protective measures were authorized in order to alleviate the consequences of the natural disaster on 7 November 1982, which caused serious damage to French forests, and more specifically in order to enable the domestic market, stagnant for several years, to absorb the surplus timber from storm-damaged trees; Whereas, by virtue of the protective measures introduced by Regulation (EEC) No 169/83, a quota of 1 750 000 m3 was imposed for 1983 for imports into France of the types of wood concerned; whereas imports of those products into the other Member States, however, remained unrestricted; Whereas this disparity between Member States in the conditions for importation of these products originating in third countries is liable to give rise to deflection of trade; Whereas, in order to allow prompt detection of any deflection of trade which might cause or exacerbate economic difficulties in the sector concerned, the French Government applied to the Commission on 8 February 1983, under Article 2 of Decision 80/47/EEC, for authorization to introduce prior intra-Community surveillance of imports of the coniferous sawn wood in question originating in third countries and in free circulation in the other Member States; Whereas the Commission has considered whether the said imports should be made subject to intra-Community surveillance measures under Article 2 of Decision 80/47/EEC; Whereas it has found that there is a risk that trade could be deflected through the other Member States, frustrating the aims of the protective measures authorized for France and exacerbating or prolonging the economic difficulties in the sector concerned; Whereas the situation is serious and the problem cannot at present be dealt with by general measures at Community level; Whereas, since protective measures have been introduced because of exceptional circumstances, France should be authorized to introduce prior intra-Community surveillance in respect of imports of the sawn wood in question originating in third countries and in free circulation in the other Member States until the expiry of Regulation (EEC) No 169/83, HAS ADOPTED THIS DECISION: Article 1 The French Republic is hereby authorized to apply intra-Community surveillance until 31 December 1983, in accordance with Decision 80/47/EEC, in respect of imports of the products indicated below originating in third countries and in free circulation in the other Member States: 1.2.3 // // // // CCT heading No // NIMEXE code // Description // // // // ex 44.05 C // 44.05-40 // Other coniferous wood sawn lengthwise, sliced or peeled, but not further prepared, of a thickness exceeding 5 mm // // // Article 2 This Decision is addressed to the French Republic. Done at Brussels, 7 March 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 23, 26. 1. 1983, p. 26.